UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1631


WILLIAM LEE GRANT, II,

                    Plaintiff - Appellant,

             v.

U.S. DEPARTMENT OF TRANSPORTATION; U.S. DEPARTMENT OF THE
TREASURY,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cv-01327-GLR)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Lee Grant, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Lee Grant, II, appeals the district court’s order dismissing his complaint

under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find that this

appeal is frivolous. Accordingly, we deny Grant’s motion for summary reversal and

dismiss the appeal for the reasons stated by the district court. Grant v. U.S. Dep’t of

Transp., No. 1:18-cv-01327-GLR (D. Md. May 16, 2018).            We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2